Citation Nr: 0924465	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-12 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability claimed as secondary to a service connected right 
shoulder disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1950 to September 1952.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from 
February and September 2006 rating decisions by the Phoenix 
RO.  The Veteran requested a hearing before a Decision Review 
Officer (DRO), but in March 2007 he withdrew his request.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action on his part is required.


REMAND

The Veteran contends that his left shoulder disability is 
secondary to his service-connected right shoulder disability.  
Although the February 2006 rating decision adjudicated the 
matter as a secondary service connection claim, a December 
2005 notice letter only informed him of the type of evidence 
that was needed to support a direct service connection claim.  
Thus, he was not given notice compliant with the Veterans 
Assistance Act of 2000.  This notice deficiency must be cured 
prior to the Board's adjudication of the claim.  As the 
matter of entitlement to TDIU is inextricably intertwined 
with the matter of secondary service connection for a left 
shoulder disability, action on the TDIU claim must be 
deferred pending resolution of the secondary service 
connection claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be provided notice 
of what is necessary to establish a 
secondary service connection claim, and 
afforded an opportunity to respond.

2.  The RO should undertake any further 
development suggested by the appellant's 
response.

3. Then, the RO should readjudicate the 
claims of secondary service connection 
for a left shoulder disability and 
entitlement to TDIU.  If either claim 
remains denied, the RO should issue an 
appropriate SSOC and afford the appellant 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

